DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3-9, 11, and 13-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, line 20, the limitation of “a shoulder of a subassembly” is ambiguous because it is not clear whether this refers to one of the earlier recited shoulders of the assemblies (line 14) or whether this is a different shoulder.  The limitation is treated as meaning a different shoulder.  The same rejection applies to claim 11.
Regarding claim 6, the limitation that 6 “each termination portion forms an SMPS connector portion” is indefinite.  It is unclear what exactly defines or constitutes an “SMPS” connector portion.   The limitation is given little weight.  The same rejection applies to claim 16.

Claim Rejections - 35 USC § 102 and 35 USC § 103

Claims 1, 3, 4, 5, 7, 8, 11, 13-15, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flaherty US 2018/0131153 (“Flaherty”).  Regarding claim 1, Flaherty discloses a connector 900 comprising:
a first subassembly 300 including a center conductor 130 and terminating at one end (at 810) in a termination portion forming a connector portion, the center conductor fixed with respect to the end of the termination portion to form a coaxial connector portion for the first subassembly;
a second subassembly 302 including a center conductor 342 and terminating at one end in a termination portion forming a connector portion, the center conductor fixed with respect to the end of the termination portion to form a coaxial connector portion the second subassembly;
the subassemblies interfacing with each other to slide with respect to each other (paragraph 0070);
a spring 306 acting on each of the subassemblies to bias the subassemblies to slide away from each other;
a sleeve 124 containing the first subassembly, second subassembly and spring, each subassembly including a respective shoulder (labeled s1 and s2 in annotated figure 9 below), the spring being captured between the shoulders for acting on each of the subassemblies in the sleeve and the sleeve securing at least one of the subassemblies 302 while allowing movement 
a retaining ring 906 configured for being received in the sleeve slot, the retaining ring configured for engaging a shoulder (labeled s3 below) of a subassembly for generally securing the subassembly within the sleeve;
each subassembly center conductor including a portion (labeled P1 and P2 below) of an electrical contact configured to engage with another portion of the electrical contact of the other subassembly and form a center conductor for the connector, the portions of the electrical contact configured to slide relative to each other for forming a sliding electrical contact when the connector varies in length for maintaining an electrical signal path through the center conductor for the connector. 

    PNG
    media_image1.png
    1847
    1431
    media_image1.png
    Greyscale



	Per claim 4, the sliding electrical contact includes a pin portion (labeled P1 above) and a socket portion (labeled p2 above) to receive the pin portion, the socket portion associated with one of the subassemblies and the pin portion associated with another of the subassemblies to slide relative to the socket portion when the connector varies in length.
	Per claim 5, each termination portion forms at least one of a male connector portion or a female connector portion, each subassembly including a center conductor that forms at least one of a pin or a socket to match (i.e., capable of matching) a male connector portion or a female connector portion.   Note that the portion at 10 can be a considered a male portion capable of matching with an opposing female portion.
Per claim 7, each subassembly includes a body portion (labeled B1 and B2 above) forming the connector portion and an insert portion (312, 340) containing the center conductor, the body portion of a subassembly configured for receiving the insert portion to present the center conductor with the connector portion at an end of the connector.
	Per claim 8, the insert portion presents the center conductor with the connector portion at an end of the connector in a coaxial arrangement.

	Regarding claim 11, Flaherty discloses an electrical system comprising:

	a second component 106 configured for handling an electrical signal and including a respective connector;
	an adaptive connector 900 for interfacing with the respective connectors of the components and configured for passing a signal between the first and second components, the adaptive connector comprising:
	a first subassembly 300 including a center conductor 130 and terminating at one end in a termination portion forming a connector portion, the connector portion configured for connecting to the connector of the first component;
	a second subassembly 302 including a center conductor 342 and terminating at one end in a termination portion forming a connector portion, the connector portion configured for connecting to the connector of the second component,
the subassemblies interfacing with each other to slide with respect to each other (paragraph 0070);
a spring 306 acting on each of the subassemblies to bias the subassemblies to slide away from each other;
a sleeve 124 containing the first subassembly, second subassembly and spring, each subassembly including a respective shoulder (labeled s1 and s2 in annotated figure 9 above), the spring being captured between the shoulders for acting on each of the subassemblies in the sleeve and the sleeve securing at least one of the subassemblies 302 while allowing movement 
a retaining ring 906 configured for being received in the sleeve slot, the retaining ring configured for engaging a shoulder (labeled s3 above) of a subassembly for generally securing the subassembly within the sleeve;
each subassembly center conductor including a portion (labeled P1 and P2 above) of an electrical contact configured to engage with another portion of the electrical contact of the other subassembly and form a center conductor for the connector, the portions of the electrical contact configured to slide relative to each other for forming a sliding electrical contact when the connector varies in length for maintaining an electrical signal path through the center conductor for the connector between the components. 
Per claim 13, each subassembly includes an interface portion (labeled IP1 and IP2 above), the interface portion of one of the subassemblies configured to receive the interface portion of another of the subassemblies for providing an alignment between portions of the sliding electrical contact.

	Per claim 14, the sliding electrical contact includes a pin portion (labeled P1 above) and a socket portion (labeled p2 above) to receive the pin portion, the socket portion associated with one of the subassemblies and the pin portion associated with another of the subassemblies to slide relative to the socket portion when the connector varies in length.
	Per claim 15, each termination portion forms at least one of a male connector portion or a female connector portion, each subassembly including a center conductor that forms at least one of a pin or a socket to match (i.e., capable of matching) a male connector portion or a 
Per claim 17, each subassembly includes a body portion (labeled B1 and B2 above) forming the connector portion and an insert portion (312, 340) containing the center conductor, the body portion of a subassembly configured for receiving the insert portion to present the center conductor with the connector portion at an end of the connector.
	Per claim 18, the insert portion presents the center conductor with the connector portion at an end of the connector in a coaxial arrangement.

Claims 6 and 11 rejected under 35 U.S.C. 103 as being unpatentable over Flaherty.  Regarding claims 6 and 11, Flaherty does not state that each termination portion forms an SMPS connector portion.  To the extent that applicant’s position is that SMPS connectors are both well defined and well known, it would have been obvious to configure the termination portions of the Flaherty connector to conform to various known connector interface standards, including configuring the termination portions to be SMPS connector portions.  

Response to Arguments

	Applicant’s remaining arguments are moot in view of the new grounds of rejection.

Allowable Subject Matter
Claims 9 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Regarding the rejections above in over Flaherty, US 2018/0131153, applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 3/8/22 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
Regarding the 35 USC 112 rejections above, applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS GUSHI whose telephone number is (571)272-2005.  The examiner can normally be reached on Monday-Thursday, 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSS N GUSHI/Primary Examiner, Art Unit 2833